

Exhibit 10.21




USA MOBILITY, INC.
2011 LONG-TERM INCENTIVE PLAN
Adopted by the Board of Directors
Upon Recommendation of the Compensation Committee
on March 15, 2011
To Be Effective as of January 1, 2011
Amended as of December 27, 2012








--------------------------------------------------------------------------------



SECTION 1.
 BACKGROUND, PURPOSE AND DURATION
 
1
 
 
 
1.1
 
Effective Date
 
1
 
 
 
1.2
 
Purposes of the Plan
 
1
 
SECTION 2.
DEFINITIONS
 
1
 
 
 
2.1
 
Actual Award
 
1
 
 
 
2.2
 
Affiliate
 
1
 
 
 
2.3
 
Award Agreement
 
1
 
 
 
2.4
 
Beneficial Owner
 
1
 
 
 
2.5
 
Board
 
2
 
 
 
2.6
 
Cause
 
2
 
 
 
2.7
 
Change of Control
 
2
 
 
 
2.8
 
Code
 
2
 
 
 
2.9
 
Committee
 
3
 
 
 
2.10
 
Common Stock
 
3
 
 
 
2.11
 
Company
 
3
 
 
 
2.12
 
Combined, Cumulative Company Results
 
3
 
 
 
2.13
 
Continuing Directors
 
3
 
 
 
2.14
 
Effective Date
 
3
 
 
 
2.15
 
Employee
 
3
 
 
 
2.16
 
Long Range Plan
 
3
 
 
 
2.17
 
Participant
 
3
 
 
 
2.18
 
Performance Goals
 
3
 
 
 
2.19
 
Performance Period
 
4
 
 
 
2.20
 
Person
 
4
 
 
 
2.21
 
Plan
 
4
 
 
 
2.22
 
Restricted Stock Unit
 
4
 
 
 
2.23
 
Separation from Service
 
4
 
 
 
2.24
 
Target Award
 
4
 
SECTION 3.
SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS
 
4
 
 
 
3.1
 
Selection of Participants
 
4
 
 
 
3.2
 
Determination of Target Awards
 
4
 
 
 
3.3
 
Award Agreements
 
5
 
 
 
3.4
 
Dividend Equivalent Rights
 
5
 
SECTION 4.
VESTING AND PAYMENT OF AWARDS
 
5
 
 
 
4.1
 
Attainment of Performance Goals
 
5
 
 
 
4.2
 
Vesting
 
5
 
 
 
4.3
 
Time and Form of Payment
 
6
 
 
 
4.4
 
Proration or Forfeiture of Target Award
 
7
 
SECTION 5.
ADMINISTRATION
 
8
 
 
 
5.1
 
Committee is the Administrator
 
8
 
 
 
5.2
 
Committee Authority
 
8
 
 
 
5.3
 
Decisions Binding
 
8
 
 
 
5.4
 
Delegation by the Committee
 
8
 
SECTION 6.
GENERAL PROVISIONS
 
8
 
 
 
6.1
 
Unsecured General Creditor
 
8
 
 
 
6.2
 
Tax Withholding
 
8
 
 
 
6.3
 
No Rights as Employee
 
9
 





--------------------------------------------------------------------------------



 
 
6.4
 
Participation
 
9
 
 
 
6.5
 
Successors
 
9
 
 
 
6.6
 
Payment in the Event of Death
 
9
 
 
 
6.7
 
Nontransferability of Awards
 
9
 
SECTION 7.
AMENDMENT, TERMINATION AND DURATION
 
9
 
 
 
7.1
 
Amendment, Suspension or Termination
 
9
 
 
 
7.2
 
Duration of the Plan
 
9
 
SECTION 8.
LEGAL CONSTRUCTION
 
10
 
 
 
8.1
 
Code Section 409A
 
10
 
 
 
8.2
 
Gender and Number
 
10
 
 
 
8.3
 
Severability
 
10
 
 
 
8.4
 
Requirements of Law
 
10
 
 
 
8.5
 
Governing Law
 
10
 
 
 
8.6
 
Captions
 
10
 







--------------------------------------------------------------------------------




USA MOBILITY, INC.
2011 LONG-TERM INCENTIVE PLAN
SECTION 1.
BACKGROUND, PURPOSE AND DURATION
1.1    Effective Date. The Board of Directors (the “Board”) adopted the Plan
upon the recommendation of the Compensation Committee of the Board of USA
Mobility, Inc., (the “Company”) to be effective as of January 1, 2011. The Plan
was amended as of September 8, 2012 to revise subsections 2.7 to clarify when a
Change of Control occurs.
1.2    Purposes of the Plan. The purposes of the Plan are to promote the success
of the Company’s business, advance the interests of the Company, attract and
retain the best available personnel for positions of substantial responsibility
at the Company, and provide additional incentives to selected key employees of
the Company for outstanding performance. The Plan permits the award of
Restricted Stock Units to key employees as the Committee may determine. Upon
attainment of Performance Goals for the Performance Period, Participants will
receive vested Restricted Stock Units, paid in Common Stock, and dividend
equivalent rights (if any) with respect to vested Restricted Stock Units will be
paid in cash.
SECTION 2.    
DEFINITIONS
The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:
2.1    “Actual Award” means the vested portion of the Target Award (if any)
payable to a Participant.
2.2    “Affiliate” means any corporation or other entity (including, but not
limited to, partnerships and joint ventures) controlled by, controlling, or
under common control with, the Company where “control” means the right to elect
or appoint at least fifty percent (50%) of the directors, managing members,
general partners, trustees or entities exercising similar powers with respect to
the Company or the applicable entity whether by beneficial ownership of
securities or other interests, by proxy or agreement, or both. Notwithstanding
the preceding, an Affiliate that is not an affiliate within the meaning of the
regulations under Code section 409A shall not constitute an Affiliate under this
Plan.
2.3    “Award Agreement” means any written agreement, contract or other
instrument or document evidencing a Target Award, including through an
electronic medium.
2.4    “Beneficial Owner” shall have the meaning given to such term in Rule
13d-3 issued under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”); provided, however, that Beneficial Owner shall exclude any
Person becoming a Beneficial




--------------------------------------------------------------------------------




Owner by reason of the stockholders of the Company approving a merger of the
Company with another entity.
2.5    “Board” means the Board of Directors of the Company.
2.6     “Cause” unless otherwise defined in an employment agreement between the
Participant and the Company or an Affiliate, means (a) dishonesty of a material
nature that relates to the performance of services for the Company by
Participants; (b) criminal conduct (other than minor infractions and traffic
violations) that relates to the performance of services for the Company by
Participant; (c) the Participant’s willfully breaching or failing to perform his
or her duties as an employee of the Company (other than any such failure
resulting from the Participant having a disability (as defined herein)), within
a reasonable period of time after a written demand for substantial performance
is delivered to the Participant by the Board, which demand specifically
identifies the manner in which the Board believes that the Participant has not
substantially performed his or her duties; or (d) the willful engaging by the
Participant in conduct that is demonstrably and materially injurious to the
Company, monetarily or otherwise. No act or failure to act on the Participant’s
part shall be deemed “willful” unless done, or omitted to be done, by the
Participant not in good faith and without reasonable belief that such action or
omission was in the reasonable best interests of the Company. Disability as used
herein means a condition or circumstance such that the Participant has become
totally and permanently disabled as defined or described in the Company’s long
term disability benefit plan applicable to executive officers as in effect at
the time the Participant incurs a disability.
2.7    “Change of Control” shall mean and includes each of the following:
(a)    A transaction or series of transactions (other than an offering of Common
Stock to the general public through a registration statement filed with the
Securities and Exchange Commission) whereby any “person” or related “group” of
“persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange
Act) (other than the Company, any of its subsidiaries, an employee benefit plan
maintained by the Company or any of its subsidiaries or a “person” that, prior
to such transaction, directly or indirectly controls, is controlled by, or is
under common control with, the Company) directly or indirectly acquires
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of the Company possessing more than 50% of the total combined
voting power of the Company’s securities outstanding immediately after such
acquisition; or
(b)    During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new Director(s)
(other than a Director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in Section 2.7(a)
or Section 2.7(c)) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
Directors then still in office who either were Directors at the beginning of the
two-year period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof; or

2

--------------------------------------------------------------------------------




(c)    The consummation by the Company (whether directly involving the Company
or indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:
(i)    Which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and
(ii)    After which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 2.7(c)(i) as beneficially owning 50% or more of combined voting power of
the Successor Entity solely as a result of the voting power held in the Company
prior to the consummation of the transaction; or
(d)    The Company’s stockholders approve a liquidation or dissolution of the
Company.
In addition, if a Change in Control constitutes a payment event or a toggle
event with respect to any Award which provides for the deferral of compensation
and is subject to Section 409A of the Code, the transaction or event described
in subsection (a), (b), (c) or (d) with respect to such Award must also
constitute a “change in control event,” as defined in Treasury Regulation
§1.409A-3(i)(5) to the extent required by Section 409A.
The Committee shall have full and final authority, which shall be exercised in
its discretion, to determine conclusively whether a Change in Control of the
Company has occurred pursuant to the above definition, and the date of the
occurrence of such Change in Control and any incidental matters relating
thereto.
2.8    “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations and other guidance issued by the Treasury Department and Internal
Revenue Service thereunder.
2.9    “Committee” means the committee appointed by the Board to administer the
Plan. Until otherwise determined by the Board, (a) the Company’s Compensation
Committee of the Board shall constitute the Committee, and (b) for
administrative convenience, the independent, non-employee members of the Board
also may act as the Committee from time to time.

3

--------------------------------------------------------------------------------




2.10    “Common Stock” means the common stock of the Company, par value $0.0001
per share.
2.11    “Company” means USA Mobility, Inc., and Affiliates or any successor.
thereto.
2.12    “Combined, Cumulative Company Results” means the combined, cumulative
annual results of performance for USA Mobility, Inc., weighted at 50% for
Revenue and 50% for Operating Cash Flow for the full four year term of 2011
through 2014. For purposes of this plan as it relates to Amcom Software, Inc.,
and its subsidiary(ies) the period from April 1, 2011 to December 31, 2014 shall
be considered a full, four year term.
2.13    “Continuing Directors” means the directors of the Company in office on
the Effective Date and any successor to any such director and any additional
director who after the Effective Date (i) was nominated or selected by a
majority of the Continuing Directors in office at the time of his or her
nomination or selection and (ii) who is not an “affiliate” or “associate” (as
defined in Regulation 12B promulgated under the Exchange Act) of any person who
is the beneficial owner, directly or indirectly, of securities representing ten
percent (10%) or more of the combined voting power of the Company’s outstanding
securities then entitled ordinarily to vote for the election of directors.
2.14    “Effective Date” means January 1, 2011.
2.15    “Employee” means any key employee of the Company or Affiliate, whether
such individual is so employed at the time the Plan is adopted or becomes so
employed subsequent to the adoption of the Plan.
2.16    “Long Range Plan” means the Long Range Plan in effect as of January 1,
2011, setting forth the Revenue and Operating Expenses for USA Mobility and its
Affiliates prior to the acquisition of Amcom Software, Inc., and its
subsidiary(ies).
2.17    “Participant” means an Employee who has been selected by the Committee
for participation in the Plan. Employees who have been selected to participate
as of March 1, 2011 are listed on Exhibits A and B.
2.18    “Performance Goals” means the combined, cumulative Revenue and the
combined, cumulative Operating Cash Flow as well as the Minimum 2014 Performance
Goals as set forth in Exhibit C. For this purpose, the calculation of Revenue
will not include the impact of any fair value write down of deferred revenue as
a result of purchase accounting. For this purpose, the calculation of Operating
Cash Flow will include (i) cost of products sold, (ii) service, rent and
maintenance expenses, (iii) selling and marketing expenses, and (iv) general and
administrative expenses, but will not include (v) severance costs, (vi) the
impact of any fair value write down of deferred revenue as a result of purchase
accounting, (vii) expenses incurred in connection with acquisition due diligence
or related activities, or (viii) depreciation, amortization and accretion
expenses. Achievement of the Revenue and Operating Cash Flow goals will be given
equal weight in determining Actual Awards. The Committee may revise the
Performance Goals in the event of a Change of Control or other corporate
reorganization, merger, or similar transaction, to take into

4

--------------------------------------------------------------------------------




account extraordinary events or as the Committee determines is in the best
interests of the Company.
2.19    “Performance Period” means the period commencing January 1, 2011 and
ending December 31, 2014 unless otherwise determined by the Committee or
specified in an Award Agreement or an employment agreement between the
Participant and the Company, except that, for purposes of this plan, as it
relates to Amcom Software, Inc., and its subsidiary(ies), the period from April
1, 2011 to December 31, 2014 shall be considered a full, four year term.
2.20    “Person” shall have the meaning set forth in Sections 13(d) and 14(d) of
the Exchange Act; provided, however, that Person shall exclude (i) the Company
and (ii) any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or Affiliate.
2.21    “Plan” means the USA Mobility, Inc. 2011 Long-Term Incentive Plan, as
set forth in this instrument and as hereafter amended from time to time.
2.22    “Restricted Stock Unit” means the right to receive a share of Company
Common Stock upon the attainment of the Performance Goals.
2.23    “Separation from Service” means separation from service as defined in
the Treasury Regulations under Code section 409A. “Separates from Service” shall
have a consistent meaning.
2.24    “Target Award” means the target award, at one hundred percent (100%)
achievement of the Performance Goals payable under the Plan, as determined by
the Committee in its sole discretion.
SECTION 3.    
SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS
3.1    Selection of Participants. The Committee, in its sole discretion, shall
select the Employees who shall be Participants in the Plan and the Committee
may, in its sole discretion, select Employees to participate in the Plan at any
time during any Performance Period.
3.2    Determination of Target Awards. The Committee, in its sole discretion,
shall establish a Target Award that may be earned by each Participant. The
Target Award may be based on a multiple of the 2011 annual bonus for each
Participant (or, with respect to Participants selected to participate in the
Plan after the commencement of a Performance Period, the annual bonus for the
year in which the Participant commenced participation in the Plan) or may be
otherwise determined by the Committee. The Committee may establish Target Awards
in a different manner for different groups of Participants. The Target Award
shall be paid in Restricted Stock Units. The number of Restricted Stock Units
granted shall be based on the fair market value of the Company’s Common Stock on
December 31, 2010; provided, for purposes of determining the number of
Restricted Stock Units granted to an Employee who becomes a Participant after
the Effective Date of the Plan, the number of

5

--------------------------------------------------------------------------------




Restricted Stock Units may be determined, in the sole discretion of the
Committee, based on (a) the fair market value of the Company’s Common Stock on
December 31, 2010, reduced by the value of any cash dividends or cash
distributions (regular or otherwise) that are paid with respect to the Company’s
Common Stock from that date to the date of grant or (b) the fair market value of
the Company’s Common Stock on the date on which the Participant commenced
participation in the Plan. Restricted Stock Units shall be granted pursuant to
the USA Mobility, Inc. Equity Incentive Plan. Further, if at any time the Common
Stock ceases to be registered as a class of equity securities under the Exchange
Act, whether as a result of a Change of Control or otherwise, the Committee may
in its sole discretion convert any Restricted Stock Units into a right to
receive cash in lieu of shares of Common Stock based upon the fair market value
of a share of Common Stock at the time of or immediately prior to the time the
Common Stock was no longer registered under the Exchange Act.
3.3    Award Agreements. Target Awards granted pursuant to the Plan shall be
evidenced by Award Agreements. Award Agreements may be amended by the Committee
with the consent of the germane Participant from time to time and need not
contain uniform provisions.
3.4    Dividend Equivalent Rights. A Participant shall be entitled to dividend
equivalent rights with respect to Restricted Stock Units to the extent that any
cash dividends or cash distributions (regular or otherwise) are paid with
respect to the Company’s Common Stock during the Performance Period. The
dividend equivalent rights will be subject to the vesting restrictions and the
other terms and conditions under this Plan that are applicable to the Restricted
Stock Units until such time, if ever, as the Restricted Stock Units with respect
to which the dividend equivalent rights are paid vest.
SECTION 4.    
VESTING AND PAYMENT OF AWARDS
4.1    Attainment of Performance Goals. In order for Actual Awards to be earned
and paid, the Company must attain the Performance Goals. If the Performance
Goals are not met on or before the last day of the Performance Period, the
Committee, in its sole discretion, may direct the Company to pay less than the
Target Award to reflect actual performance.
4.2    Vesting.
(a)    Target Awards shall vest upon the Committee’s reasonable determination
that the Performance Goals have been achieved. If the Performance Goals are met,
Participants will be entitled to the vested portion of a Target Award.
(b)    In the event of a Change of Control, vesting shall be accelerated as
follows provided that the Company is on track to meet the Performance Goals as
reasonably determined by the Committee (as comprised immediately prior to the
Change of Control).

6

--------------------------------------------------------------------------------




(i)     If a Change of Control occurs during either of the first two years of
the Performance Period, fifty percent (50%) of the Participant’s Target Award
shall vest.
(ii)    If a Change of Control occurs during the third year of the Performance
Period, seventy-five percent (75%) of the Participant’s Target Award shall vest.
(iii)    If a Change of Control occurs during the final year of the Performance
Period, the Participant’s Target Award shall vest in full.
With respect to an employee who becomes a Participant after the Effective Date
of the Plan, the accelerated vesting described above will apply on a prorated
basis based on the number of days worked during the Performance Period, unless
otherwise determined by the Committee of the Board. For clarity, if an employee
becomes a Participant in the second year of the Performance Period, accelerated
vesting of his Target Award (prorated as described in section 4.4, below) will
be calculated as follows: fifty percent (50%) of a Participant’s unvested Target
Award will be multiplied by a fraction, the numerator of which is the number of
days the Employee was a Participant in the Plan during the Performance Period,
and the denominator of which is the total number of days in the Performance
Period.
(c)    The Committee, in its sole discretion, may accelerate the time at which
Target Awards will vest provided that the Company is on target to meet the
Performance Goals.
(d)    All Actual Awards including pro-rated awards will be paid at the time
provided in Section 4.3.
4.3    Time and Form of Payment.
(a)    Each Actual Award shall be paid in Common Stock pursuant to the Award
Agreements, subject to any required withholding for income and employment taxes.
Dividend equivalent rights shall be paid in cash in a single lump sum.
(b)    Actual Awards will be paid on or after the third business day after the
Company’s annual audit for fiscal year 2014 has been completed and the Company’s
fiscal year 2014 annual report on Form 10-K has been filed with the Securities
and Exchange Commission, but in no event later than December 31, 2015.
(c)    Notwithstanding 4.3(b), in the event of a Participant’s death, the
Participant’s estate will be eligible to receive an amount not greater than
one-hundred percent (100%) of the Participant’s Target Award, prorated to
reflect the number of days he or she worked during the Performance Period, and
such amount, which will be determined in the Committee’s sole discretion, will
be paid in the year following Participant’s death. For clarity, prorated awards
will be calculated as follows: one-hundred percent (100%) of a Participant’s
Target Award will be multiplied by a fraction, the numerator of which is the
number of days the Participant was continuously providing services to the
Company during the Performance Period through the date immediately prior to the
Participant’s

7

--------------------------------------------------------------------------------




death, and the denominator of which is the total number of days in the
Performance Period.
(d)    Notwithstanding anything to the contrary in this Plan, no payments
contemplated by this Plan will be paid during the six-month period following a
Participant’s Separation from Service unless the Company determines, in its good
faith judgment, that paying such amounts at the times indicated in paragraphs
4.3(b) and (c) would not cause the Participant to incur an additional tax under
Code section 409A, in which case the Actual Award shall be paid on the first day
of the seventh month following the Participant’s Separation from Service.
4.4    Proration or Forfeiture of Target Award.
(a)    Newly hired or promoted employees who are selected to participate in the
Plan after March 1, 2011 will participate in the Plan on a prorated basis based
on the number of days worked during the Performance Period after being selected
to participate in the Plan. The prorated award will be calculated as follows:
one-hundred percent (100%) of a Participant’s unvested Target Award will be
multiplied by a fraction, the numerator of which is the number of days the
Employee was a Participant in the Plan during the Performance Period, and the
denominator of which is the total number of days in the Performance Period.
(b)    If the Participant involuntarily Separates from Service without Cause or
due to disability, he or she will be eligible to receive a prorated Target Award
if the Performance Goals are met provided that, in the event Participant
involuntarily Separates from Service without Cause, he or she has executed a
release, any waiting period in connection with such release has expired, he or
she has not exercised any rights to revoke the release and he or she has
followed any other applicable and customary termination procedures, as
determined by the Company in its sole discretion. The unvested Target Award will
be prorated to the date of Separation from Service, and the prorated award will
be calculated as follows: one-hundred percent (100%) of a Participant’s unvested
Target Award will be multiplied by a fraction, the numerator of which is the
number of days the Participant was continuously providing services to the
Company during the Performance Period through the date immediately prior to the
Participant’s Separation from Service, and the denominator of which is the total
number of days in the Performance Period. Prorated awards will be paid to the
Participant at the time provided in Sections 4.3.
(c)    Notwithstanding Section 4.4(b), any Participant employed by Amcom
Software Inc. who involuntarily Separates from Service without Cause during the
first year of the Plan shall forfeit any right to receive an Actual Award and
any Participant employed by USA Mobility Wireless Inc. who involuntarily
Separates from Service without Cause during the first or second year of the Plan
shall forfeit any right to receive an Actual Award. Any Participant whose
employment is terminated for Cause or voluntarily Separates from Service prior
to the date Actual Awards are paid shall forfeit any right to receive an Actual
Award.

8

--------------------------------------------------------------------------------




SECTION 5.    
ADMINISTRATION
5.1    Committee is the Administrator. The Plan shall be administered by the
Committee. The Committee shall consist of not less than two (2) members of the
Board, and no member of the Committee shall be a Participant. The members of the
Committee shall be appointed from time to time by, and serve at the pleasure of,
the Board.
5.2    Committee Authority. It shall be the duty of the Committee to administer
the Plan in accordance with the Plan’s provisions. The Committee shall have all
powers and discretion necessary or appropriate to administer the Plan and to
control its operation, including, but not limited to, the power to (a) determine
which Employees shall be granted awards, (b) prescribe the terms and conditions
of awards, (c) interpret the Plan and the awards, (d) adopt such procedures and
subplans as are necessary or appropriate to permit participation in the Plan by
Employees who are foreign nationals or employed outside of the United States,
(e) adopt rules or principles for the administration, interpretation and
application of the Plan as are consistent therewith, and (f) interpret, amend or
revoke any such rules or principles. No member of the Committee shall be
personally liable for any action, determination or interpretation made in good
faith with respect to an award granted pursuant to this Plan.
5.3    Decisions Binding. All determinations and decisions made by the
Committee, the Board, and any delegate of the Committee pursuant to the
provisions of the Plan shall be final, conclusive, and binding on all persons,
and shall be given the maximum deference permitted by law.
5.4    Delegation by the Committee. The Committee, in its sole discretion and on
such terms and conditions as it may provide, may delegate all or part of its
authority and powers under the Plan to one or more directors and/or officers of
the Company.
SECTION 6.    
GENERAL PROVISIONS
6.1    Unsecured General Creditor. Actual Awards shall be paid solely from the
general assets of the Company. Nothing in this Plan shall be construed to create
a trust or to establish or evidence any Participant’s claim of any right other
than as an unsecured general creditor having the status of an employee of the
Company or an Affiliate thereof with respect to any payment to which he or she
may be entitled.
6.2    Tax Withholding. The Company shall be entitled to withhold from, or in
respect of, any payment to be made an amount sufficient to satisfy all federal,
state, local or foreign tax withholding requirements (including, but not limited
to, the Participant’s FICA and Social Security obligations). The Committee may
permit a Participant to satisfy all or part of his or her tax withholding
obligations by having the Company withhold an amount from any cash amounts
otherwise due or to become due from the Company to the Participant or, with
respect to Restricted Stock Units, having the Company withhold a number of
shares of Common Stock that become vested having a fair market value equal to

9

--------------------------------------------------------------------------------




the tax withholding obligations. The fair market value of the shares to be
withheld or delivered will be determined as of the date that the taxes are
required to be withheld.
6.3    No Rights as Employee. Nothing in the Plan or any documents relating to
the Plan shall (a) confer on a Participant any right to continue in the employ
of the Company; (b) constitute any contract or agreement of employment; or (c)
interfere in any way with the Company’s right to terminate the Participant’s
employment at any time, with or without cause. For purposes of the Plan,
transfer of employment of a Participant between the Company and any one of its
Affiliates (or between Affiliates) shall not be deemed a Separation from
Service.
6.4    Participation. No Employee shall have the right to be selected to receive
an award under this Plan.
6.5    Successors. This Plan shall be binding upon and inure to the benefit of
the Company and any successor to the Company and the Participant’s heirs,
executors, administrators and legal representatives.
6.6    Payment in the Event of Death. In the event of a Participant’s death, any
vested benefits remaining unpaid shall be paid to the Participant’s estate.
6.7    Nontransferability of Awards. No award granted under the Plan may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by the laws of descent and distribution. All rights with respect to
an award granted to a Participant shall be available during his or her lifetime
only to the Participant.
SECTION 7.    
AMENDMENT, TERMINATION AND DURATION
7.1    Amendment, Suspension or Termination. The Board, in its sole discretion
and without prior notice to Participants, may amend or terminate the Plan, or
any part thereof, at any time and for any reason, to the extent such action will
not cause adverse tax consequences to a Participant under Code section 409A.
Except as provided in Section 2.18, the amendment, suspension or termination of
the Plan shall not, without the consent of the Participant, alter or materially
impair any rights or obligations under any Award Agreement. No award may be
granted during any period of suspension or after termination of the Plan.
7.2    Duration of the Plan. The Plan shall commence on January 1, 2011 and,
subject to Section 7.1 (regarding the Board’s right to amend or terminate the
Plan), shall remain in effect thereafter.

10

--------------------------------------------------------------------------------




SECTION 8.    
LEGAL CONSTRUCTION
8.1    Code Section 409A. The Plan is intended to be a nonqualified deferred
compensation plan within the meaning of Code section 409A and shall be
interpreted to meet the requirements of Code section 409A. To the extent that
any provision of the Plan would cause a conflict with the requirements of Code
section 409A, or would cause the administration of the Plan to fail to satisfy
Code section 409A, such provision shall be deemed null and void to the extent
permitted by applicable law. Nothing herein shall be construed as a guarantee of
any particular tax treatment to a Participant.
8.2    Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.
8.3    Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
8.4    Requirements of Law. The granting of awards under the Plan shall be
subject to all applicable laws, rules and regulations, and to such approvals by
any governmental agencies or national securities exchanges as may be required.
8.5    Governing Law. The Plan and all awards shall be construed in accordance
with and governed by the laws of the State of Delaware, but without regard to
its conflict of law provisions.
8.6    Captions. Captions are provided herein for convenience only, and shall
not serve as a basis for interpretation or construction of the Plan.

















11

--------------------------------------------------------------------------------






Exhibit A1


List of USA Mobility Wireless, Inc., Participants (as of January 1, 2013)
Name
Title
Executives
 
KELLY, VINCE
CEO*
BOSO, JIM
President, Wireless
ENDSLEY, SHAWN
CFO
SAINE, THOMAS
CIO
ASH, GARY
COO
CULP, BONNIE
EVP, Human Resources
Senior Vice Presidents
CHANG, MYLE
Controller
WOODS, SHARON
Corp Secretary/Treasurer
Vice Presidents
 
DEWEY, RICH
VP, Engineering Services
HENDERSON, MACK
VP, Performance Management
MERTES, DOUG
VP, Human Resources
WAX, JONATHAN
VP Sales, East
STEIN, JAMES
VP Sales, West
Other Key Management
 
DITTMER, GARY
Sr. Director, Tax



*The Chief Executive Officer participates in the Plan pursuant to his employment
    agreement.



















12

--------------------------------------------------------------------------------






Exhibit B3


List of Amcom Software, Inc., Participants (as of January 1, 2013)


Name
Title
Executives
 
BALMFORTH, COLIN
President
DANKO, LYNN
Chief Financial Officer
BOLSETH, KATE
Chief Operating Officer
Vice Presidents
COLLINS, SEAN
EVP, Sales
KNIGHTON, CRAIG
VP, Development
VELDBOOM, KATHY
VP, Quality & Support
DEVINE, MIKE
VP, Marketing
HOFFMAN, RANDY
VP, Prof Service
MEHR, MIKE
VP, Finance
LING, MICK
VP, Maintenance & Revenue
EDDS, BRIAN
VP, Product Strategy
Other Key Management
 
HULL, GRAEME
GM, FL Division
KURPIS, LOU
GM, NY Division
GRAY, MARIANNE
GM, NH Division
LEACH, JOANNA
Director, HR
JENKINS, MICHAEL
Manager, Development FL
NECKLEN, PAUL
Manager, Pre-Sale
WITTKOP, CJ
Pre-Sale
VAN WIJK, MATHILDE
Dir
WEINBERGER, BETH
Dir
 
 





C. Heim and D. Mayleben voluntary separated on June 29, 2012, thereby forfeiting
any award pursuant to this plan.


K. Bolseth was elevated from Vice President, Development to Chief Operating
Officer effective July 1, 2012.


S. Collins was elevated to the position of Executive Vice President effective
July 1, 2012.


C. Balmforth was hired into the position of President effective September 17,
2012.


C. Knighton was hired into the position of VP, Development effective September
14, 2012.


L. Danko was hired into the position of CFO effective October 15, 2012.



13

--------------------------------------------------------------------------------




Mathilde Van Wijk was hired into the position of Dir Technical Support effective
November 1, 2012.


B. Weinberger was hired into the position of Dir. Sales Operations effective
November 13, 2012


M. Ling was hired into the position of VP, Maintenance & Revenue effective
January 1, 2013


T. Olson-Stepp was hired into the position of VP, Global Professional Services
effective January 1, 2013


B.Edds was promoted into the position of VP, Product Strategy effective June 3,
2013


                        

14

--------------------------------------------------------------------------------






Exhibit C1
                    


2011 LTIP Performance Goals
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Revenue 50% (1)
 
Operating Cash Flow 50% (1)
 
 
 
($ in thousands)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Adjusted
Total
 
 
 
Amcom
 
USMO
 
Total
 
Amcom(A)
 
USMO
Severance
 
USMO(B)
(A)+(B) 
 
2011
(2) 
$
37,046


 
$
199,701


 
$
236,747


 
$
3,139


(2) 
$
69,306


$
1,293


 
$
70,599


$
73,738


 
2012
 
51,291


 
168,405


 
219,696


 
3,144


(3) 
54,770


1,197


 
55,967


59,111


 
2013
 
56,341


 
136,230


 
192,571


 
3,200


 
36,527


923


 
37,450


40,650


 
2014
 
61,964


 
116,578


 
178,542


 
5,009


 
27,287


1,315


 
28,602


33,611


 
 
 
$
206,641


 
$
620,914


 
$
827,556


 
$
14,492


 
$
187,889


$
4,728


 
$
192,618


$
207,110


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Minimum 2014 Performance Goals
 
 
Amcom Revenue Greater Than
$
55,767


 
Operating Cash Flow Must Be Greater Than
$
28,569


(5) 
(1) 
Excludes the impact of any fair value write down of deferred revenue as a result
of purchase accounting and
 
expenses incurred in connection with acquisition due diligence or related
activities.
(2) 
Reflects revenue and operating cash flow for the period April 1, 2011 through
December 31, 2011 for Amcom.
(3) 
Amcom OCF in 2012 adds back severance expenses and impairment.
(4) 
The Compensation Committee on December 27, 2012 modified the 2011 LTIP to reset
the 2011 and 2012 revenue
 
and OCF targets to actuals.
(5) 
The Compensation Committee on December 13, 2013 modified the 2011 LTIP to reset
the 2014 minimum
 
performance goal for OCF to consolidated OCF for 2014 as the Company would only
be reporting one segment.





* Pursuant to Section 2.18 “Performance Goals”, of this Plan, the calculation of
Revenue will not include the impact of any fair value write down of deferred
revenue as a result of purchase accounting. Calculation of Operating Cash Flow
will include (i) cost of products sold, (ii) service, rent and maintenance
expenses, (iii) selling and marketing expenses, and (iv) general and
administrative expenses, but will not include (v) severance costs, (vi) the
impact of any fair value write down of deferred revenue as a result of purchase
accounting, (vii) expenses incurred in connection with acquisition due diligence
or related activities, or (viii) depreciation, amortization and accretion
expenses.





15